Title: To Thomas Jefferson from Joseph Fenwick, 22 March 1791
From: Fenwick, Joseph
To: Jefferson, Thomas


Bordeaux, 22 Mch. 1791. Encloses list of American vessels entering there between June and January. This, especially with regard to outward cargoes, is not perfectly exact but he will try to provide more precise accounts in future.—The National Assembly since his last have adopted commercial regulations affecting trade with United States, imposing duties of 20₶ per cwt. on all foreign salt fish, 12₶ per cwt. on American whale and fish oil imported in French or American vessels, and prohibiting all other foreign fish oils except as introduced through the former provinces of Alsace and Lorraine, under same duty. The bounty on French vessels in whaling is continued and, with the duty, “will tend in a short time to preclude American oil, and engage her fishermen to settle in France.”
The free culture, manufacture, and sale of tobacco are admitted throughout the kingdom, and a duty of 25₶ per quintal levied on all foreign tobacco, with a deduction of one-fourth on that imported in French vessels. “The American, Spanish, Russian and Levant Tobaccos, en feul et en boucauds, are admitted only, and they must be imported direct from the country of their growth in french vessels or those of the nation where grown—except the Levant Tobacco, admitted in french vessels only. An entrepot is granted to the Importer for one year and if exported, free from Duty.” Manufactured tobacco prohibited. Duty on natural silk, 10 sous per lb.; in hanks, 20 sous; if dyed, 30.
The regulation that no foreign-built vessels be admitted as French will deprive Americans of a market in France for their vessels. The difference in the duty on tobacco imported in French vessels, being more than the whole freight, will also deprive them “of even a share in the carrying of that article, unless some restriction is made on the french vessels by the United States nearly equivalent, or a modification of the Decree, which Mr. Short writes me he is with some hope of success occupyed in endeavoring to obtain.”
Present situation in France “wears an intire peaceful aspect.” Credit of assignats is supported, though the exchange with neighboring countries is 12 to 15% against France and conversion into specie is at a discount of 5 to 7% on large bills and 3 to 5% on small ones. But this is due to other causes, not to depreciation. This is attested “by the nominal, and selling price, of real property, all the necessaries of life, house rent and Labour, remaining without the least visible augmentation. The real causes of the low exchange and high value of specie are the late unfavorable balance of trade France has experienced, the emigration and want of confidence in the Malcontents.”
